IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

RIZEBEL LOUISSAINT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-1208

FLORIDA DEPARTMENT OF
REVENUE and LIMUDE PIERRE,

      Appellees.

_____________________________/

Opinion filed December 8, 2015.

An appeal from an order of the Department of Revenue.

Rizebel Louissaint, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior Assistant
Attorney General, Tallahassee, for Appellee Department of Revenue.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., BENTON, and KELSEY, JJ., CONCUR.